EX-10.71.12

 
 
UNCONDITIONAL PAYMENT GUARANTY
 
 


 
 
THIS UNCONDITIONAL PAYMENT GUARANTY (“Guaranty”) dated October 17, 2008, is
given by EMERITUS CORPORATION, a Washington corporation (“Guarantor”) to and for
the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking association, its
successors and assigns (“Lender”).
 
Recitals
 
A.           On or about the date hereof, EMERITOL DOWLEN OAKS LLC, a Delaware
limited liability company, and EMERITOL SADDLERIDGE LODGE LLC, a Delaware
limited liability company, and EMERITOL SEVILLE ESTATES LLC, a Delaware limited
liability company (individually and collectively, “Borrower”) and Lender entered
into that certain Loan Agreement (“Loan Agreement”) whereby Lender agreed to
make a loan (the “Loan”) available to Borrower in the amount of SEVENTEEN
MILLION, FIVE HUNDRED NINETY FIVE THOUSAND and NO/100 DOLLARS ($17,595,000.00)
to finance the Facilities described in the Loan Agreement.  Capitalized terms
used and not otherwise defined herein shall have the meanings given to them in
the Loan Agreement.
 
B.           In connection with the Loan, Borrower has executed and delivered
the Note in favor of Lender of even date herewith in the amount of the Loan,
payment of which is secured by the Mortgages encumbering the Facilities located
in the State of Texas and the other Loan Documents.
 
C.           Guarantor will derive material financial benefit from the Loan
evidenced and secured by the Note, the Mortgages and the other Loan Documents.
 
D.           Lender has relied on the statements and agreements contained herein
in agreeing to make the Loan.  The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by Lender.
 
Agreements
 
NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its respective successors, endorsees, transferees,
participants and assigns as follows:
 
1.  
Guarantor absolutely, unconditionally and irrevocably guarantees:

 
(a)  
The full and prompt payment of the principal of and interest on the Note when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which


 
1

--------------------------------------------------------------------------------

 

 
may now be or may hereafter become due and owing under the Note, the Loan
Agreement and the other Loan Documents;
 
(b)  
The prompt, full and complete performance of all of Borrower’s obligations under
each and every covenant contained in the Loan Documents; and

 
(c)  
The payment of all amounts payable by Borrower under any Interest Rate Agreement
entered into between Lender and Borrower with respect to the Loan.

 
All amounts due, debts, liabilities and payment obligations described in this
Section 1 shall be hereinafter collectively referred to as the “Indebtedness.”
 
2.  
If there is an Event of Default under the Loan Documents, Guarantor agrees, on
written demand by Lender or the holder of the Note, to pay the Indebtedness
regardless of any defense, right of set-off or claims which Borrower or
Guarantor may have against Lender or the holder of the Note.

 
3.  
All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy.  The parties have agreed
to the alternative remedies provided herein in part because they recognize that
the choice of remedies in the event of a default hereunder will necessarily be
and should properly be a matter of good faith business judgment, which the
passage of time and events may or may not prove to have been the best choice to
maximize recovery by Lender at the lowest cost to Borrower and/or Guarantor.  It
is the intention of the parties that such good faith choice by Lender be given
conclusive effect regardless of such subsequent developments.

 
4.  
Guarantor does hereby (a) waive notice of acceptance of this Guaranty by Lender
and any and all notices and demands of every kind which may be required to be
given by any statute, rule or law, other than notices specifically required
under the Loan Documents or this Guaranty, (b) agree to refrain from asserting,
until after repayment in full of the Loan, any defense, right of set-off or
other claim which Guarantor may have against Borrower (c) waive any defense,
right of set-off or other claim which Guarantor or Borrower may have against
Lender, or the holder of the Note, (d) waive any and all rights Guarantor may
have under any anti-deficiency statute or other similar protections, (e) waive
presentment for payment, demand for payment, notice of nonpayment or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantor with
liability, and (f) waive any failure by Lender to inform Guarantor of any facts
Lender may now or hereafter know about Borrower, the Facilities, the Loan, or
the transactions contemplated by the Loan


 
2

--------------------------------------------------------------------------------

 

 
Agreement, it being understood and agreed that Lender has no duty so to inform
and that Guarantor is fully responsible for being and remaining informed by
Borrower of all circumstances bearing on the risk of nonperformance of
Borrower’s obligations.  Credit may be granted or continued from time to time by
Lender to Borrower without notice to or authorization from Guarantor, regardless
of the financial or other condition of Borrower at the time of any such grant or
continuation.  Lender shall have no obligation to disclose or discuss with
Guarantor its assessment of the financial condition of Borrower.  Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender.  No modification or waiver of any of the provisions of this Guaranty
shall be binding upon Lender except as expressly set forth in a writing duly
signed and delivered by Lender.
 
5.  
Guarantor further agrees that Guarantor’s liability as guarantor shall in not be
impaired or affected by any renewals or extensions which may be made from time
to time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or by any forbearance or delay
in collecting interest or principal under the Note, or by any waiver by Lender
under the Loan Agreement, Mortgages or any other Loan Documents, or by Lender’s
failure or election not to pursue any other remedies it may have against
Borrower or Guarantor, or by any change or modification in the Note, Loan
Agreement, Mortgages or any other Loan Document, or by the acceptance by Lender
of any additional security or any increase, substitution or change therein, or
by the release by Lender of any security or any withdrawal thereof or decrease
therein, or by the application of payments received from any source to the
payment of any obligation other than the Indebtedness even though Lender might
lawfully have elected to apply such payments to any part or all of the
Indebtedness, it being the intent hereof that, subject to Lender’s compliance
with the terms of this Guaranty, Guarantor shall remain liable for the payment
of the Indebtedness, until the Indebtedness has been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantor further understands and agrees that
Lender may at any time enter into agreements with Borrower to amend and modify
the Note, Loan Agreement, Mortgages or other Loan Documents, and may waive or
release any provision or provisions of the Note, Loan Agreement, Mortgages and
other Loan Documents or any thereof, and, with reference to such instruments,
may make and enter into any such agreement or agreements as Lender and Borrower
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Lender’s rights hereunder or Guarantor’s obligations
hereunder.

 
6.  
This is an absolute, present and continuing guaranty of payment and not of
collection.  Guarantor agrees that this Guaranty may be enforced by Lender
without the necessity at any time of resorting to or exhausting any other
security or collateral given in connection herewith or with the Note, Loan
Agreement, Mortgages or any of the other Loan Documents through foreclosure or
sale proceedings, as the case may be, under the Mortgages or otherwise, or
resorting to any other guaranties, and Guarantor hereby waives any right to
require Lender to


 
3

--------------------------------------------------------------------------------

 

 
join Borrower in any action brought hereunder or to commence any action against
or obtain any judgment against Borrower or to pursue any other remedy or enforce
any other right.  Guarantor further agrees that nothing contained herein or
otherwise shall prevent Lender from pursuing concurrently or successively all
rights and remedies available to it at law and/or in equity or under the Note,
Loan Agreement, Mortgages or any other Loan Documents, and the exercise of any
of its rights or the completion of any of its remedies shall not constitute a
discharge of Guarantor’s obligations hereunder, it being the purpose and intent
of Guarantor that the obligations of Guarantor to Lender hereunder shall be
absolute, independent and unconditional under any and all circumstances
whatsoever.  None of Guarantor’s obligations under this Guaranty or any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under the Note, Loan Agreement,
Mortgages or other Loan Documents or by reason of the bankruptcy of Borrower or
by reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to the Note, Loan Agreement, Mortgages or any other Loan Document is
rescinded or otherwise required to be returned by Lender upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of Borrower, or upon or
as a result of the appointment of a receiver, intervenor, custodian or
conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to Lender had not
been made, regardless of whether Lender contested the order requiring the return
of such payment.  In the event of the foreclosure of the Mortgages and of a
deficiency, Guarantor hereby promises and agrees forthwith to pay the amount of
such deficiency notwithstanding the fact that recovery of said deficiency
against Borrower would not be allowed by applicable law; however, the foregoing
shall not be deemed to require that Lender institute foreclosure proceedings or
otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this Guaranty.
 
7.  
In the event Lender or any holder of the Note shall assign the Note to any
Lender or other entity to secure a loan from such Lender or other entity to
Lender or such holder for an amount not in excess of the amount which will be
due, from time to time, from Borrower to Lender under the Note with interest not
in excess of the rate of interest which is payable by Borrower to Lender under
the Note, Guarantor will accord full recognition thereto and agree that all
rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantor by such Lender or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment; provided, however, that unless Lender shall otherwise
consent in writing, Lender shall have an unimpaired right, prior and superior to
that of its assignee or transferee, to enforce this Guaranty for Lender’s
benefit to the extent any portion of the Indebtedness or any interest therein is
not assigned or transferred.


 
4

--------------------------------------------------------------------------------

 

 
8.  
If:  (a) this Guaranty is placed in the hands of an attorney for collection or
is collected through any legal proceeding; (b) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty; or (d) an attorney is retained to represent
Lender in any proceedings whatsoever in connection with this Guaranty and Lender
prevails in any such proceedings, then Guarantor shall pay to Lender upon demand
all reasonable attorney’s fees, costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to the Indebtedness and all other amounts due hereunder, regardless of
whether all or a portion of such Enforcement Costs are incurred in a single
proceeding brought to enforce this Guaranty as well as the other Loan Documents.

 
9.  
The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Lender
or the holder of the Note under the remainder of this Guaranty shall continue in
full force and effect.

 
10.  
TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER.  WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), LENDER
AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF SEATTLE AND STATE OF
WASHINGTON AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT
HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS GUARANTY SHALL PRECLUDE
LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE
BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING
OF A PROCEEDING IN ANY OTHER JURISDICTION.  LENDER AND GUARANTOR FURTHER AGREE
AND CONSENT THAT, IN ADDITION TO


 
5

--------------------------------------------------------------------------------

 

 
ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE
OF PROCESS IN ANY PROCEEDING IN ANY WASHINGTON STATE OR UNITED STATES COURT
SITTING IN THE CITY OF SEATTLE AND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS
INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT
IF SUCH PARTY SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
11.  
Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the payment of the Indebtedness.  Guarantor agrees that, until
the entire Indebtedness has been paid in full, Guarantor will not seek, accept,
or retain for its own account, any payment from Borrower on account of such
subordinated debt at any time while there is any continuing Event of Default
under the Loan Documents.  Any payments to Guarantor on account of such
subordinated debt while there is an Event of Default shall be collected and
received by Guarantor in trust for Lender and shall be paid over to Lender on
account of the Indebtedness without impairing or releasing the obligations of
Guarantor hereunder.

 
12.  
Any amounts received by Lender from any source on account of the Loan may be
utilized by Lender for the payment of the Indebtedness and any other obligations
of Borrower to Lender in such order as Lender may from time to time elect.

 
13.  
GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 
14.  
Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

 
 
If to Guarantor:
Emeritus Corporation

 
 
3131 Elliott Avenue #500

 
 
Seattle, WA  98121

 
 
Attn:  Eric Mendelsohn

 
 
Fax No.: 206-204-1490


 
6

--------------------------------------------------------------------------------

 

 
 
With a copy to:
Pircher, Nichols & Meeks

900 North Michigan Avenue, Suite 1050
Chicago, Illinois 60611
Attn: Real Estate Notices (JDL / MJK)
Facsimile: (312) 915-3348
 
If to Lender:
KeyBank National Association

 
 
Healthcare Services

 
 
800 Superior Avenue, 6th Floor

 
 
Cleveland, OH  44114

 
 
Attn:  CRE Client Services

 
 
Mail Code:  OH-01-02-0628

 
 
Fax No.:
216-828-7521

 
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.
 
15.  
In order to induce Lender to make the Loan, Guarantor makes the following
representations and warranties to Lender set forth in this Section.  Guarantor
acknowledges that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.

 
(a)  
Guarantor’s address is as indicated in Section 14.

 
(b)  
Any and all balance sheets, net worth statements, and other financial data with
respect to Guarantor which have heretofore been given to Lender by or on behalf
of Guarantor fairly and accurately present the financial condition of Guarantor
as of the respective dates thereof.

 
(c)  
To Guarantor’s knowledge, the execution, delivery, and performance by Guarantor
of this Guaranty does not and will not contravene or conflict with (i) any Laws,
order, rule, regulation, writ, injunction or decree now in effect of any
Government Authority, or court having jurisdiction over Guarantor, (ii) any
contractual restriction binding on or affecting Guarantor or Guarantor’s
property or assets which may adversely affect Guarantor’s ability to fulfill its
obligations under this Guaranty, (iii) the instruments creating any trust
holding title to any assets included in Guarantor’s financial statements, or
(iv) the organizational or other documents of Guarantor.

 
(d)  
This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.

 
(e)  
Except as disclosed in writing to Lender, there is no action, proceeding, or
investigation pending or, to the knowledge of Guarantor, threatened or affecting
Guarantor, which may adversely affect Guarantor’s ability to


 
7

--------------------------------------------------------------------------------

 

 
fulfill its obligations under this Guaranty.  There are no judgments or orders
for the payment of money rendered against Guarantor for an amount in excess of
$250,000 which have been undischarged for a period of ten (10) or more
consecutive days and the enforcement of which is not stayed by reason of a
pending appeal or otherwise.  Guarantor is not in default under any agreements
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty.
 
(f)  
Guarantor’s federal tax identification number is 91-1605464.

 
(g)  
All statements set forth in the Recitals are true and correct.

 
All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement.  Guarantor hereby agrees to indemnify and hold Lender free and
harmless from and against all loss, cost, liability, damage, and expense,
including reasonable attorney’s fees and costs, which Lender may sustain by
reason of the inaccuracy or breach of any of the foregoing representations and
warranties as of the date the foregoing representations and warranties are made
and are remade.
 
16.  
Guarantor shall deliver or cause to be delivered to Lender all of the Guarantor
financial statements to be delivered in accordance with the terms of the Loan
Agreement.  Without limiting the foregoing, Guarantor agrees to provide to
Lender:

 
(a)  
Quarterly internally prepared financial statements of Guarantor within 60 days
after the end of each fiscal quarter, certified as correct and complete by the
chief financial officer of Guarantor;

 
(b)  
Annual consolidated and consolidating financial statements of Guarantor within
120 days after the end of each fiscal year, which financial statements shall be
audited by a CPA acceptable to Lender; and

 
(c)  
With respect to the Emeritus Covenants, within 45 days after the end of each
calendar quarter, Quarterly Compliance Certificates in the form attached as
Exhibit B to the Loan Agreement.  

 
17.  
Guarantor agrees to comply with the Emeritus Covenants, as follows:

 
(a)  
Guarantor agrees to maintain minimum Liquid Assets of Twenty Million Dollars
($20,000,000.00);

 
(b)  
Guarantor agrees to maintain a minimum Fixed Charge Coverage Ratio of 1.10 to
1.00 (measured at the end of each calendar quarter beginning with the calendar
quarter ending December 31, 2008, and building to the previous four calendar
quarters); and


 
8

--------------------------------------------------------------------------------

 

 
(c)  
Guarantor agrees to permit no Change of Control without the prior written
consent of Lender.

 
Guarantor acknowledges that any failure by Guarantor to comply with the
foregoing covenant is an Event of Default under the Loan Agreement.  In
addition, if Emeritus agrees with any other entity providing financing to
Emeritus or to any Affiliate of Emeritus to comply with any more restrictive
covenants than the foregoing, failure by Emeritus to comply with those more
restrictive covenants within any applicable grace period or cure period shall,
at the option of Lender, be an Event of Default under the Loan Agreement.
 
18.  
This Guaranty shall be binding upon the successors and assigns of Guarantor.

 
19.  
THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING THE
LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF WASHINGTON AND DELIVERED BY
GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY LENDER IN THE STATE OF
WASHINGTON, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY.  IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, PERFORMANCE OF THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF WASHINGTON APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 
20.  
Lender shall be entitled to honor any request for Loan proceeds made by Borrower
and shall have no obligation to see to the proper disposition of such
advances.  Guarantor agrees that its obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrower of such Loan
proceeds.

 
21.  
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


 
9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.
 
“Guarantor”
 
EMERITUS CORPORATION, a Washington corporation




   By:       /s/ Eric Mendelsohn ___
   Name:  Eric Mendelsohn
   Title:    Senior VP Corporate Development



 
10

--------------------------------------------------------------------------------

 
